Citation Nr: 1046934	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, right 
hip, status post arthroplasty, secondary to cold exposure.

2. Entitlement to service connection for osteoarthritis, left 
hip, to include as secondary to the claimed right hip disability 
and cold exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and A.T.



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  
Service personnel records reflect that he served in Korea from 
April 1966 to May 1967 with Company A, Second Battalion, 23rd 
Infantry Division.

This matter is before the Board of Veterans' Appeals (Board) from 
a September 2007 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which denied 
service connection for a left hip condition and a right hip 
condition.  The record shows that the Veteran has had a total 
right hip arthroplasty (replacement).  

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  During the hearing, 
the Veteran submitted additional evidence along with a waiver of 
initial RO consideration.  A transcript of the hearing is 
associated with the claim folder.  In May 2010, the Veteran again 
submitted additional evidence to the Board along with a waiver of 
RO review.

On appeal in June 2010, the Board recharacterized the issues to 
more accurately reflect the evidence and the Veteran's testimony, 
and remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Unfortunately, additional development is necessary before the 
Board can make a determination regarding service connection.

The opinion offered at the August 2010 VA examination conducted 
pursuant to the prior Board remand is inadequate.  The examiner 
was asked to provide an opinion as to whether the Veteran's 
current bilateral hip disabilities are related to cold exposure 
during service.  The physician did not render an opinion 
concerning whether the Veteran's left hip disability is the 
direct result of in-service cold exposure.  Instead, he provided 
an opinion with respect to whether the left hip disability was 
secondary to the right hip disability.  Furthermore, in rendering 
his opinion regarding direct service connection of the right hip, 
the physician did not indicate whether he had considered certain 
evidence as instructed in the June 2010 Remand Order.

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, another remand is required to ascertain whether or not 
the Veteran's in-service cold exposure led to the onset of either 
hip disability.
 
A review of the claim file shows that the Veteran has received 
disability benefits from the Social Security Administration (SSA) 
for a right hip disability since 1973.  These records are not on 
file and must be obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).

Once any available SSA records have been associated with the 
record, the file should be forwarded to the examiner for an 
addendum.

Accordingly, the case is REMANDED for the following action:

1.	Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.	After #1 is complete, return the August 
2010 VA hip examination report to the 
examiner who conducted it for an 
addendum, based on a review of the 
expanded record.  Ask the examiner to 
closely review the entire record and to 
prepare an addendum addressing whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that the 
Veteran's in-service cold exposure led to 
the onset of either hip disability.  If 
in-service cold exposure did not cause 
the Veteran's hip disabilities, provide 
an opinion as to the most likely cause of 
his hip disabilities.

The examiner should expressly state 
whether he considered VA treatment 
records dated March 1973, October 
1973 and August 1974, and the 
Veteran's April 2010 testimony.

If the examiner who conducted the August 
2010 VA examination cannot be found, or 
if it is determined that another VA 
examination is necessary, schedule the 
Veteran for examination by the 
appropriate medical professional to 
determine the nature, extent, and 
etiology of the Veteran's bilateral hip 
disabilities.  All indicated tests and 
studies should be performed.  The claim 
folder, including all newly obtained 
evidence and a copy of this remand, must 
be sent to the examiner for review in 
conjunction with the examination.

All opinions expressed must be supported 
by complete rationale.

3.	Thereafter, any additional necessary 
development deemed should be conducted.  
If either of the benefits sought on 
appeal remain denied, issue the Veteran 
a supplemental statement of the case and 
allow a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


